DETAILED ACTION
1.	This office action is in response to the submission filed on 8/17/2020.  A detailed action follows:
CLAIM STATUS

2.	Claims 1, 3-7, 9-15, 17, 19 and 21-25 are currently pending in the instant application, which was filed on or after March 16, 2013, and therefore the application is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Step 1:  Claims 1, 3-7, 9-15, 17, 19 and 21-25 are to method and system claims.  Thus, the claims, are each directed to one of the statutory categories of 35 U.S.C. § 101.  However, claims 1, 3-7, 9-15, 17, 19 and 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A:
	Prong 1:	The claim(s) recite In a { } for identifying and deploying content, a method for optimizing content selection in the { }, the method comprising:  controlling replacement of one or more deployed policies of a content provider that are used to within claim 1 and claims 3-7, 9-12 and 23-25 dependent therefrom);   
Substantially similarly, within the other independent claim(s), A system comprising:  one or more { } configured to perform operations including:  selecting at least one of a plurality to policies to replace one or more deployed policies of a content provider that are used to select content to be provided in response to a request for content, the selecting including:  iteratively collecting deployment data that describes deployment of the one or more deployed policies; generating a policy space utilizing attributes of policies to include multiple different regions that are each based on different sets of policy parameters; accessing a plurality of high-dimensional vectors in the policy space, the high-dimensional vectors describing parameters of the plurality of policies; computing a direction in the policy space that has high-dimensional vectors that point towards a safe region and that correspond to a direction in the policy space that is estimated to exhibit a highest level of the measure of performance of the plurality of policies relative to one or more other regions of the policy space; iteratively adjusting one or more parameters to generate new policies that are usable to select the content, wherein the one or more parameters express how the new policy is to select an within claim 13 and claims 14-15 and 17 dependent therefrom); 
Substantially similarly, within the other independent claim(s) A content provider { } and comprising one or more { } configured to perform operations including:  deploying a policy to select content to be provided in response to a request for content and based within claim 19 and claims 21-22 dependent therefrom).  
Dependent claim(s) further describe wherein the determining that the one or more statistical guarantees express at least a confidence level includes searching the policy space as constrained to line searches of the high-dimensional vectors of the plurality of policies that correspond to the direction; (within claim 3); wherein the direction is a generalized natural policy gradient; (within claim 4); wherein the threshold is based at least in part on the measured performance of the deployed policy and a set margin (within claim 5); wherein the concentration inequality acts as the bound to the estimated values to move estimated values above a defined threshold to lie on the defined threshold; (within claim 6); wherein the concentration inequality acts as the bound to the estimated values to be independent of a range of random variables of the estimated values; (within claim 7); wherein each said policy is configured for use by the content provider to select advertisements for inclusion with content based at least in part based on characteristics associated with a request to access the content (within claim 9 and claims 10-11, dependent therefrom); wherein the characteristics associated with the request include characteristics of a user or { } that initiated the request or characteristics of the request itself; (within claim 10); wherein the characteristics are expressed using a feature vector (within claim 11); wherein received deployment data does not describe deployment of the new policies (within claim 12); wherein the selecting includes searching the plurality of policies as constrained to line searches of the high-dimensional vectors of the plurality of policies that correspond to the direction; (within claim 14); wherein the direction is a generalized natural policy gradient (within claim 15); wherein the selecting includes searching the plurality of policies as constrained to line searches of the high-dimensional vectors of the plurality of policies that correspond to the direction (within claim 17); wherein the direction in the policy space is a generalized natural policy gradient (within claim 21); wherein the characteristics associated with the request include characteristics of a user or { } that initiated the request or characteristics of the request itself (within claim 22); wherein the characteristics describing the content request and an originator of the content request include one or more of a demographic of the user, time of day of the content access, or geographic location of the content access (within claim 23); wherein the user input to the content provider comprises a user interaction with a { }, and wherein said outputting comprises outputting the instance of content as part of a { } of the { } (within claim 24); wherein said refining the safe region comprises identifying a refined safe region of the policy space as a region that is estimated to provide an increase in content performance more rapidly than one or more other regions of the policy space (within claim 25).
because the claims involve commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as person(s) having ordinary skill in the art would conclude, considering broadest reasonable interpretation, that the claims involve fundamentally the same activity that advertisers, marketers and sales people perform in performing advertising, marketing and sales activity because advertisers, marketers and sales people commonly collect, analyze and distribute data for displaying advertisements to entities so as to further business prospects and users access webpages that includes advertisements to gain additional information about a good or service referenced in the advertisement and an advertisement is simply a type of content, as is the case with claims 1, 3-7, 9-15, 17, 19 and 21-25.  Accordingly, claims 1, 3-7, 9-15, 17, 19 and 21-25 recite an abstract idea.
	Prong 2:  This judicial exception is not integrated into a practical application because the claims recite additional elements and/or combination(s) of additional elements as per each respective claim(s), using computing elements including digital medium environment (within claim 1 and dependent claims 3-7, 9-12 and 23-25), client device (within claims  1, 3-7, 9-15, 17, 19 and 21-25), network (within claims  1, 3-7, 9-15, 17, 19 and 21-25) device (within claim 10), computing devices (within claim 13 and dependent claims 14-15 and 17), system implemented at least in part in hardware (within claim 19 and dependent claims 20-22) computing devices (within claim 19 and dependent claims 20-22) device (within claim 22) website (within claim 24), webpage (within claim 24) at a high-level of generality (i.e. as generic computing components performing generic computing functions) such that it amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Further the additional elements and/or combination(s) of additional elements as per each respective claim(s) offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception and thus the judicial exception is not integrated into a practical application (See MPEP 2106.05(h)).  Accordingly, the additional elements and/or combination(s) of additional elements as per each respective claim(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 3-7, 9-15, 17, 19 and 21-25 are directed to an abstract idea.
	Step 2B:	Claims 1, 3-7, 9-15, 17, 19 and 21-25 do not include additional elements and/or combination(s) of additional elements as per each respective claim(s) that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application because the computing components of digital medium environment (within claim 1 and dependent claims 3-7, 9-12 and 23-25), client device (within claims  1, 3-7, 9-15, 17, 19 and 21-25), network (within claims  1, 3-7, 9-15, 17, 19 and 21-25) device within claim 10), computing devices (within claim 13 and dependent claims 14-15 and 17), system implemented at least in part in hardware (within claim 19 and dependent claims 20-22) computing devices (within claim 19 and dependent claims 20-22) device (within claim 22) website (within claim 24), webpage (within claim 24) amount to no more than adding the words “apply it”.  Similarly, the ordered combination offers no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05(f)).  Further, the additional elements do not amount to significantly more than the judicial exception, both individually and in ordered combination, as per the respective claim(s) because the additional elements offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception (See MPEP 2106.05(h)).  The additional elements, both individually and in ordered combination, as per each respective claim, perform ordinarily to receive and process data so as to practice a certain method of organizing human activity.  As a whole, the claims are drafting effort designed to monopolize the judicial exception and are therefore, not patent eligible.
	The additional elements, both individually and in combination,: do not effectuate an improvement to the functioning of a computer or to any other technology or technical field (See MPEP 2106.05(h)); nor do they apply the judicial exception with, or by use of, a particular machine (See MPEP 2106.05(b)); nor do they effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)(sending messages over a network); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018).
Regarding Prior Art
5.	Examiner considers Claims 1, 3-7, 9-15, 17, 19 and 21-25, to be novel and non-obvious, as a whole, in light of the closest prior art, considering the inclusion of the limitations of: “accessing a plurality of high-dimensional vectors in a policy space, the high-dimensional vectors describing parameters of the plurality of policies; computing a direction in the policy space that has high-dimensional vectors that point towards a safe region and that correspond to a direction in the policy space that exhibits a highest level of the measure of performance of the plurality of policies; wherein the one or more parameters express how the new policy is to select an advertisement based on characteristics describing a content request and an originator of the content request, and said iteratively adjusting includes refining the safe region in the policy space; to collapse tails of random variable distributions of the estimated values, normalize the random variable distributions, and then generate a lower-bound from which a lower-bound on a uniform mean of original random variables of the estimated value is extracted; that have high-dimensional vectors that correspond to the direction computed for the refined safe region in the policy space;
Where the closest patent literature includes:
	Lyon (US 2013/0030907 A1) discloses: content management system including a content management module, a scoring module, a content recommendation module, a user interface module, a cluster management module and a database.
	Herz et al (US 2009/0254971 A1) discloses: starting with a reasonable policy and then adjust it dynamically based on feedback received from adverts using techniques from reinforcement learning.
	Jain et al (US 2005/0071223 A1) discloses high-dimensional data object in which merchant specifying objective or set of objectives, generating a set of possible marketing strategies corresponding to specified objectives, determining optimal strategy from the generated set of possible marketing strategies and deploying the identified optimal strategies.
	Phillipps et al (US 2014/0236875 A1) discloses Machine Learning for real-time adaptive website interaction where the website adaptation module may configure, customize, or adapt the website for the user by cooperating with the web server and/or the user’s client to configure the presentation of at least a portion of the website based on the machine learning result from the machine learning module.  The website adaptation module may adapt the website for the user in real-time by adapting a page of the website in response to the user’s request for the page. The user may request a page of the website and may receive a customized version of the page with navigation links, marketing offers, or the like.
	Varney et al (US 2014/0344453 A1) discloses: automated learning of peering policies for popularity driven replication in content delivery frameworks; collecting 
	Zhang (US 9,754,266B2) discloses: using one or more computers, during and based at least in part on information obtained during an online period, adjustment is performed of at least one of the set of serving thresholds to determine at least one adjusted serving threshold, and adjustment is performed of at least one of the set of delivery policies to determine at least one adjusted delivery policy.  A set of delivery policies is initially determined, in which a delivery policy is associated with one or more rules relating to serving of advertisements in accordance with required or optimal distribution of advertising inventory across serving opportunities.
	Wu et al (US 2010/0138370 A1) discloses: The profiling engine applies rules provided by a modeling platform in creating or updating the user profile.  The rules are generated by the modelling system using modelling or machine learning techniques such as logistic regression using anonymized user click stream data in order to identify and quantify, as rules, any patterns that may be used to predict a user’s behavior and so assign them to a category, or assign a value to a category.
	Gay et al (US 2015/0127590 A1) discloses:  The AMS may crawl content provided by the publishers and deliver ads that are relevant to publisher sites, site content and publisher audiences based on the crawled content.  The AMS may also selectively recommend and/or provide ads based on user information and behavior, 
	Sculley II (US 8,572,011 B1) discloses: receiving a request for content items, selecting a set of eligible content items that are responsive to the request, receiving feature values for each eligible content item, compute, for each eligible content item, an estimated click through likelihood using the feature values of the content item and an outcome estimation model, compute a selection score for each eligible content item, select based on the selection scores, one or more content items to be provided in response to the request, provide data that cause presentation of the selected one or more content items at a user device.
	Where the closest non-patent literature includes:  L. Wu, Y. Joung and T. Chiang, "Recommendation Systems and Sales Concentration: The Moderating Effects of Consumers' Product Awareness and Acceptance to Recommendations," 2011 44th Hawaii International Conference on System Sciences, Kauai, HI, 2011, pp. 1-10, doi: 10.1109/HICSS.2011.357 discloses:  how recommendation systems affect sales concentration in the e-market, considering winner-take all theory and the long tail theory.
	Farahmand, A. (2011). Regularization in reinforcement learning (NR89437). Available from Proquest Dissertations and Theses Professional. (1283117302). Retrieved from https://dialog.proquest.com discloses: regularization-based approximate value/policy iteration algorithms, analyze their statistical properties, and provide upper bounds on the performance loss of the resulted policy compared to the optimal one.

Response to Arguments
6.	In response to applicant’s remarks dated 8/17/2020, Examiner is not persuaded that the pending claims are directed to patent eligible subject matter.
	As discussed above in the applicable §101 rejection of claims 1, 3-7, 9-15, 17, 19 and 21-25, and considering that claim limitations are interpreted with the standard of Broadest Reasonable Interpretation, even regarding patent eligibility issues, that the claims as a whole are directed to an abstract idea without significantly more and without a meaningful integration of additional elements to amount to a practical application. 
	The claims are abstract because they are to a certain method of organizing human activity, an advertising technique to output an advertisement.  Advertisers make decisions regarding characteristics of people and characteristics of content to deliver advertisements to users and Applicant’s arguments are not persuasive regarding certain method of organizing human activity as even the specification discusses advertisement delivery.
	Applicant’s remarks attempt to take snippets of the 2019 PEG, which has not been adopted by the Court of Appeals for the Federal Circuit, and argue that the claims are eligible.  For example, according to the guidance, if the additional elements are integrated in a meaningful way, this could amount to a practical application.  Applicant’s claims do not include many additional elements, in fact, the additional elements are quite small.  For example digital medium environment, client device, network, computing devices, website, webpage etc.  The claims’ additional elements are merely generic computing elements and are in no way improved upon to amount to significantly more, 
	  Applicant asserts that the claimed subject matter improves computer-based advertisement policy deployment, however, further defining abstract concepts does not make an abstract concept any less abstract.  There’s not much here in regards to how parameters, what parameters, and how policies and what policies and how they are changed as per the claim language.  In other words, the claims represent a black box, where the black box has fancy words, but nonetheless, it doesn’t tell you how to actually perform the steps with the involved parameters and policies, a grandiose idea, without the detailed steps involved (big words, does not amount to detailed steps involved).
	Applicant cites Enfish, however, per the 2019 PEG, Examiners are not required to consider court cases and their outcomes, in any case, Applicant has not successfully explained why the facts and legal conclusions regarding the facts of Enfish, now apply to the facts of the instant case.  
Applicant argues portions of the specification, however the cited portions amount to mere assertions of improvement and do not actually amount to technical improvements and really the claims just further define the abstract as the claims amount to a certain method of organizing human activity, advertising and marketing behaviors, where advertisers commonly make decisions regarding characteristics of people and of content to deliver advertisements.    While applicant alleges improvement to data gathering and data accuracy, these are improvements to the abstract concept itself.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. STIBLEY whose telephone number is (571)270-3612.  The examiner can normally be reached on Monday - Thursday 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL R. STIBLEY
Examiner
Art Unit 3688


/M.R.S/Examiner, Art Unit 3688

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688